Exhibit 10.3

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

The Second Amended and Restated Employment Agreement (the “Agreement”) dated as
of March 1, 2010, by and between EnerNOC, Inc., a Delaware corporation (the
“Company”), and Timothy G. Healy (the “Executive”) is hereby amended as set
forth below. Capitalized terms not defined herein shall have the meaning
specified in the Agreement.

 

  1. Section 3(b) of the Agreement is hereby amended by deleting such subsection
in its entirety and substituting the following in lieu thereof:

“(b) Annual Performance Bonus. You will be eligible to receive an annual
performance bonus payable in shares of the Company’s common stock, par value
$0.001 per share (“Common Stock”), in accordance with the 2012 Executive Bonus
Plan (or, if applicable, any successor plan) equal to a percentage of your Base
Salary (the “Target Annual Performance Bonus”), but which the actual number of
shares of Common Stock that vest will be based entirely on the Company’s
achievement of certain pre-determined corporate performance targets set in
accordance with the then applicable bonus plan.”

2. Except as amended herein, the Agreement is hereby confirmed in all other
respects.

IN WITNESS WHEREOF, this Amendment No. 1 is entered into this 1st day of March,
2012.

 

ENERNOC, INC. By:   /s/ David B. Brewster Name:   David B. Brewster Title:  
President EXECUTIVE /s/ Timothy G. Healy Timothy G. Healy